Citation Nr: 1132716	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include as secondary to the service-connected limitation of motion and weakness of grip of the left third metacarpal joint. 

2.  Entitlement to service connection for a disability of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits currently sought on appeal. 

The Board notes that the Veteran's left hand disability has been variously described as a fracture of the left hand, arthritis of the left hand with decreased grip strength, and residuals of third metacarpal fracture.  In August 2007, the RO granted service connection for the residuals of a third metacarpal fracture.  The rating assigned contemplated loss of range of motion of the third metacarpal.  In assigning the rating, the RO also took into account loss of grip strength related to the third metacarpal.  Thus, the issue before the Board is whether service connection for a left hand disability is warranted, separate from any limitation of motion or loss of grip strength associated with the current disability rating of the third metacarpal joint.  See 38 C.F.R. § 4.14; 4.71a, Diagnostic Code 5229 (2010). 

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in St. Petersburg, Florida in June 2008 to present testimony on the issue on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  The hearing transcript has been associated with the claims file. 

This claim was remanded in November 2008 for further development.  In January 2011, the Veteran provided further evidence in support of his claims with a waiver of RO consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claims.

The Veteran contends that his current left hand and back disabilities are related to injuries he sustained in service.  He alternatively contends that his back disability is related to the heavy lifting he completed during training exercises in service.  He also contends that his service-connected fracture of the third metacarpal has caused or aggravated his left hand disability.

With regard to the Veteran's claim for service connection for a left hand disability, service treatment records reflect that in July 1976, the Veteran injured his third finger of his left hand when a glass broke and left a piece in his finger.  The foreign body was removed and he was given a splint.  X-rays showed no foreign bodies.  In January 1977, the Veteran fell on his left hand during training.  There was a small amount of swelling and discoloration.  The hand was tender to the touch.  An ACE wrap was applied.  There was mild edema over the distal radius.  There was limitation of motion with pain in the wrist joint.  The impression was rule out fracture of the navicular hand bone and rule out fracture of the distal radius.  X-ray examination showed a fracture to the third metacarpal joint, only.  On follow-up, the Veteran reported continuing pain and stated that his other fingers were going numb.   He was placed on profile for a fracture to the third metacarpal.  In February1977, the Veteran reported having severe pain in his left hand at night.  This was his fourth evaluation.  His hand was currently still in a cast which he felt was too tight.  X-ray examination revealed that the fracture fragments of the middle third metacarpal were considered to be in satisfactory alignment.  The fracture was healing well and the cast was removed.  In May 1977, when receiving treatment for lumbar pain, the Veteran reported that his right hand was going numb.  In August 1977, when being treated for asthma, the Veteran denied any previous surgeries.   On December 1977 medical board separation evaluation, no wrist or hand abnormality was reported or diagnosed.  

Post-service treatment records reflect that on May 1978 VA examination, the Veteran reported having mild tenderness at the left wrist.  Physical examination showed mild tenderness over the medial portion of the third metacarpal.  Grip strength was equal.  X-ray examination showed no evidence of fracture in the bony structures of the left hand or wrist.  

On December 1993 VA examination, the Veteran stated that he had originally hurt his left hand when climbing out of a foxhole in 1977.  He stated that he had fractured his hand at the dorsum side of the hand.  He stated that, shortly thereafter, the bone had been re-set because it was not healing properly.  Over the years, there had been intermittent episodes of numbness and tingling in the thumb, index, and long fingers.  He occasionally dropped things.  He worked as an aircraft mechanic.  Physical examination showed no evidence of heat, swelling, or deformity.  There was decreased sensation to pinprick testing over the volar aspect of the index and long fingers.  The assessment was residuals of a left hand fracture, possible carpal tunnel syndrome.

On September 2006 VA examination, the Veteran reported that three months after his wrist injury in service, he had questionably punched with his left hand and was treated with anti-inflammatory medication.  He currently experienced weakness of the left hand.  The left hand would go to sleep.  There was tingling in all fingers.  He had pain in the dorsal aspect of the left hand, mainly along the second and third metacarpal.  Physical examination showed decreased pin prick sensation, not in a dermatomal pattern.  There was no tenderness in the wrist region except at the second and third metacarpal area.  There was mild weakness with pushing, pulling, or twisting.  There was left hand grip weakness.  X-ray examination showed marginal osteosclerosis in the proximal end of the proximal phalanx of the left fifth finger, presumably due to benign lesions such as bone cyst, and minimal degenerative changes of the left first metacarpal joint.  The diagnosis was residuals of a left hand injury, arthritis of the left hand.  The examiner concluded that the current disability was less likely than not related to the Veteran's service because the current X-rays showed arthritis of the first and fifth finger, but in service, he injured his third finger.  

In December 2006, the Veteran submitted a private medial statement in support of his claim.  The physician relayed the Veteran's reported history of having injured his left third metacarpal in service and having pain for many months afterwards.  The Veteran reported having a weakened grip and dropping items.  Physical examination of the wrist showed some pain on compressing the metacarpal of the left hand, normal range of motion.  The physician concluded that the Veteran's left hand disability was secondary to degenerative changes, with no evidence of history of neurologic dysfunction.  The physician stated that although the Veteran was not shown to have arthritis at the third metacarpal on VA examination, such would not necessarily be shown in a metacarpal shaft fracture.  It was just as likely that the degeneration of the joints would occur without a fracture.  Therefore, the in-service left hand injury was more likely than not contributing to his left hand disability, including the arthritis of the first and fifth fingers.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the Veteran was awarded service connection for a fracture to the third metacarpal of the left hand.  However, it remains unclear whether the Veteran's current left hand disability was caused by or is otherwise related to his service or to his third metacarpal fracture.  In that regard, since the September 2006 VA examination was completed, the Veteran, through his representative, has put forth the contention that his third metacarpal arthritis has caused or aggravated the arthritis of his first and fifth fingers, or his other left hand manifestations.  The Board finds that although the December 2006 private opinion is supportive of the Veteran's claim, the opinion is unclear.  For, the physician stated that the Veteran's disability was due to arthritis, however, he did not state that the arthritis was due to the service injury.  Also, despite the evidence in the record that the Veteran suffers from weakness of grip and diminished sensation of the left hand, the physician stated that there was no indication of any neurological disability of the left hand, with no accompanying rationale.  Likewise, although on 2006 VA examination there was diminished sensation of the left hand and weakness of grip, the examiner did not address the etiology of those symptoms.  Thus, in order to clarify the extent of and etiology of the disability on appeal, further examination and opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for a thoracolumbar spine disability, service treatment records reflect that in April 1977, the Veteran had a sharp pain in the lower lumbar region for two days.  His back had bothered him before but this was the first time that he had requested treatment.  There was muscle spasm, limitation of motion, and muscle rigidity present.  There was no swelling or bruising.  The assessment was muscle spasm.  He was prescribed pain killers.  In May 1977, the Veteran fell on bleachers in the gym.  He had tenderness at the low lumbar region.  Physical examination revealed that the Veteran could walk on his tip toes and heels, forwards and backwards.  He could also drop from tip toes to heels.  He could also step onto a chair, exerting muscle.  He had "enlarged muscles in the left center lower back."  The assessment was muscle spasm lower center left back.  He was instructed on ice massage and given pain medication.  He was instructed to return to the clinic in 24 hours.  On December 1977 medical board separation evaluation, no back abnormality was reported or diagnosed.  

Private treatment records reflect that in April 1993, the Veteran received treatment for neck pain, upper back pain, and low back pain.  It was noted that "prior to the accident" the Veteran was an aircraft mechanic I, and that at the present time, he was an aircraft mechanic II.  X-rays completed in March 1992 showed rotoscoliosis of the thoracic spine.  April 1992 X-rays showed possible early anterior spur formation at L-3.  The assessment was somatic dysfunction of the cervical, thoracic, and lumbar spine, sacrum, and pelvis, as well as thoraco lumbar spine strain, moderate to severe.  

On September 2006 VA examination, the Veteran reported that he had injured his back while playing basketball in service.  His back had been X-rayed and he was placed on sick leave for one week.  He reported that he had had back pain all of his life and had been treated for pain since the mid-1980s.  His current pain was in the shoulder blades and lower thoracic area, rather than the lumbar area.  He had numbness in the lower extremities and sometimes his left leg would give way.  Physical examination showed no tenderness in the lumbar area, but some tenderness in the midthoracic region.  There was limitation of motion on forward flexion to 50 degrees.  X-ray examination showed degenerative changes of the lower portion of the thoracic spine involving T11-12 and minimal degenerative changes of the lumbosacral spine, possibly spondylosis of L5.  The impression was degenerative arthritis of the lumbar and thoracic spine.  The examiner stated that absent documentation of further treatment for a low back muscle spasm in service other than at one time in 1977, an opinion as to whether his current low back disability was related to his service would be speculative.  

In December 2006, the Veteran submitted a private statement in support of his claim.  The private physician relayed the Veteran's contentions that following his in-service back injury, he had significant swelling and bruising for a number of months.  He did get better, however, a year later was beginning to experience pain in his mid-back.  Physical examination showed tenderness over the thoracic and lumbar vertebra.  The physician stated that the Veteran's description of the severity of his symptoms following the in-service injury, and the presence of degenerative changes at T 11-12 shown on VA examination, were indicative of a prior injury, rather than any repetitive minor trauma that one might expect with changes in the lower lumbar spine.  It was his opinion that the Veteran's current lower thoracic spine disability was related to the in-service injury.  

In this case, it remains unclear whether the Veteran's current disability of the thoracolumbar spine is related to his service.  In that regard, the newly submitted private treatment records demonstrate a possible injury to the spine in 1993, and such has not yet been taken into account by a VA examiner.  Further, the September 2006 VA examiner stated that to relate the current back disability to service would be speculative, and in so doing, the examiner did not address the Veteran's statements of a more chronic back injury in service and his contentions of continuous back pain for many years following service.  Thus, the Board finds that the opinion does not provide a sufficient basis upon which to decide the Veteran's claim.  Further, although the December 2006 private opinion is supportive of the Veteran's claim, the physician did not explain how degenerative changes at T11-12 was related to the Veteran's service, as the service treatment records did not reflect an injury to the thoracic spine.  Further, the physician did not have the opportunity to review the service treatment records, which did not show the severe bruising of the low back as the Veteran contended.  Thus, in order to clarify the extent of and etiology of the disability on appeal, further examination and opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection for a back disability and for a left hand disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his left hand and back disability.   The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided. 

a)  Diagnose all orthopedic, muscular, and neurological disabilities of the left hand, to include any possible carpal tunnel syndrome.  

b)  Provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the current left hand disability, other than the fracture of the third metacarpal, had its onset in service or is related to an incident or injury that occurred in service.  The examiner should take into account the in-service complaints of wrist pain and numbness in the left hand.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of hand and wrist pain and problems after service.  

c)  Provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the current left hand disability was caused or aggravated by the service-connected third metacarpal fracture.

d)  Diagnose all current thoracic and lumbar spine disabilities.

e)  Provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the current thoracolumbar spine disability had its onset in service, specifically whether it is related to the in-service duties of carrying heavy equipment and completing training drills, or to the in-service back injury and muscle spasms.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back pain and problems after service.  If the thoracic or lumbar spine disability is related to another cause, such as a possible injury that occurred in 1993, the examiner should so state.

3.  Then, readjudicate the claims. If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


